DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention was not descriptive.  A new title that is clearly indicative of the invention to which the claims are directed has been created. 
The new title now reads: “MAGNETIC TAPE HAVING CHARACTERIZED MAGNETIC LAYER, MAGNETIC TAPE CARTRIDGE, AND MAGNETIC TAPE APPARATUS”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants have filed several applications directed to similar inventive concepts.  This not impermissible but the Examiner has deemed that these Applications are not patentably distinct from one another for the reasons noted below.  In prior office actions in the below indicated applications, the Examiner has provided detailed analysis of each rejection and the secondary references relied upon therein.  In the interest of compact prosecution and the saving of trees, the Examiner will, instead, present the same information in an easy to read table format.
Each copending application or published patent recites a related characterization technique, structure or methodology on which novelty relies.  The below tables will break up the double patenting rejections by both the related characterization technique, structure or methodology and whether the rejection is non-provisional (i.e. over a published patent) or provisional (over a copending application only).  Each table will present the document the double patenting rejection is predicated on, which limitations are met (and by which claims) and which limitations are lacking in the document. After each table, the Examiner will lay out where the missing limitations are taught in the prior art as mere obvious modifications (again, this mirrors the prior double patenting rejections put forth in previous office actions in the FUJIFILM Applications).
	For the present Application, the Examiner has only made double patenting rejections over 10,811,048 and application 16/569,103.  No double patenting rejections have been set forth in view of 11,270,725 because of the different pressure range and the required S >= 9.0.  No double patenting rejections have been set forth in view of 11,270,728 and 17/025,092 since they are at different pressure ranges and directed to the backcoat.  No double patenting rejections have been directed to the other references cited due to the use of different solvents and different pressure ranges.

the magnetic layer before/after ethanol/MEK/n-hexane cleaning





Patent
Tape or device and which claims
Magnetic layer with binder and FM powder
MEK cleaning and delta S limitations
Ethanol cleaning and delta S limitations
n-hexane cleaning and delta S limitations
Aromatic polyamide support
Support moisture absorption
Oxide and polymeric particles
Back coat










10,811,048
Tape 1-14
Dv 15-18
Claim 1
See below
See below
Claim 1
See below
See below
Claim 5
Claim 10


Provisional DP Rejections predicated on delta S on the magnetic layer before/after ethanol/MEK/n-hexane cleaning




Copending Application
Tape or device and which claims
Binder-type magnetic layer w/ FM powder
MEK cleaning and delta S limitations
Ethanol cleaning and delta S limitations
n-hexane cleaning and delta S limitations
Aromatic polyamide support
Support moisture absorption
Oxide and polymeric particles
Back coat










16/569,103
Mdm 1-13
Dev 14
Claim 1
See below
See below
Claim 1
Claim 10 (polyest)
See below
Claim 5
Claim 8


Regarding the requirement for any claimed surface roughness on the magnetic layer side, Imaoka (U.S. Patent No. 8,535,817) discloses similar magnetic tapes and devices meeting the claimed surface roughness limitations as obvious for improved running characteristics (col. 19, lines 44 – 59).
Regarding the requirement for a back coating layer and/or non-magnetic underlayer, Imaoka (‘817) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding the requirement for any claimed lubricants, reference Imaoka (‘817) teaches that these classes of lubricants are well established as additives for the magnetic layer, back coat layer, etc. (at least examples).
Regarding the thickness values of the various layers and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples). 
Regarding the distinction between the above documents which claim a device including the magnetic tape versus the presently claimed limitations directed solely to the tape, the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the above cited documents in view of the secondary references indicated above to produce a magnetic tape meeting the claimed limitations and having improved dispersibility combined with good running characteristics and electromagnetic performance.
Regarding the difference in pressure range between the claimed invention and the above references, the Examiner acknowledges that there is a different pressure range claimed, however feels that the preponderance of evidence strongly supports a position of inherency with regard to products falling within the reference ranges would necessarily fall within the claimed range.  The reasons are as follows:
First, both reference documents use the same solvent as claimed, which has been demonstrated in prior prosecution of FUJIFILM documents to have an impact on the spacing, S, measurements.  Second, both documents use a larger pressure difference than as claimed (13 atm versus 1.5 atm).  Third, despite requiring a larger difference in pressure, both documents require a delta-S to be SMALLER than the present claims (less than or equal to 3 nm versus less than or equal to 32 nm).  Finally, both references encompass the 0 or near-0 end point of delta-S; i.e. where delta S is constant at all atm pressures, which would read on the claimed requirements as well.
As such, the Examiner deems that the preponderance of evidence points to non-obviousness between the two reference documents and the present application for the reasons outlined above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the two double patenting rejections above, the Examiner notes that the prior art fails to teach or suggest the characterization method employed by Applicants other than Applicants’ own work.  As noted in the double patenting section, most of these documents cite different solvents, which have been demonstrated on the record in those prior references to produce patentably distinct characterizations from the use of the claimed n-hexane cleaning.  The other references also using n-hexane cleaning are distinguished over for the reasons set forth above in Paragraph No. 5.

Conclusion
The references cited, but not relied upon, are commonly assigned applications/patents directed to similar characterization methodologies but are not deemed to result in double patenting rejections for the reasons outlines above in Paragraph No. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 10, 2022